...
2
4 .~
   .1                                       *...:..-
f:
;I
               OFFICE     OF THE ATTORNEY
                                          AUSTIN
                                                   GENERAL     OF TEXAS

‘0




     Honorable George C. Betts,            Dlreotor
     v4t4r454'    stat0     s0~i04     orri00
     Land OtlioeBulldl~
     Austin,  Texas
     Bear sir1




               on Ootober a, 19
     inquiry to thlr dbpartmentr
                  "Bouso Bill        Ho. 10




                                                        8 that all 0r th0
                                                        insure to the heirs
                                                       , ~h01-4 the proor i8
                                                       aims emanating through

                                     Nt Whothor the ~rovlslona         of


                          81813and their      heirs,     or For14 War II?
                  "I should like Y4z-y muoh to have an opinion
           rendered   by your dspartmfmt on thfe subjeot at your
           earllsst       005Y4514no4.~




                                                                                I
                                                                                 834


&notable   Oeorge C. Betta,        Dlreotor,        P-O 2


           wo enswercld your       Inquiry by sanding        you a oopg of
opInIixt Ho. o-&320 4f thiil       a0pertplOe.

          On Ootober 30, ,l942, '14 r4o4Ired another 4omcaunI-
oatlon rmm you relatIy4 to thIr matter.     w4 quot4 rmm  your
letter as r0ihr:
           *I am in rclooipt or r’oar letter or Ootober 29
     4nolorIng a 0arbon OOPJ0r lett4r addre684d to Hon..
     orable b5elvIa Combs, County Attoraoy,    Softerson
     Countr, B uaont, Texas rrlatire       to OpInIon No.
     o-4820.   4aou atabed that thin amwar the question                      -
     subsUited   in   soy 14tt4r    or    Ootokr      zk.


           ‘The sub cot or Mr. Lfr1vI.nCombs’ Inqul
     the ENUUO asp ndno, but the l pplloatlon of th4 C”
     la hour an8w*r to hio pertains     to the qSe~ioemaia
     l)epeudente All0wanoo and Allotment Aot of 1942',
     whereas mf quo&Ion rrqulros      an Interpr4tatIoo or
     the word World War* 1 whether Ehe tona Is &olu-
     81~6 0r both wia     wu x ana world war xx* 0r
     li$$,~&de oolrloallg   &J %&id War 2. The Allow-
               ill otmeat dot relates   to un apportionment
     of the world war II v4toranr~ borvio4 pay, whiie
     my Inquiry relates to a4ath oonp6asatIon. Iasuranor,
     ate., of both World War I and World We 11 yeterana
     ana their degendoats.
          *I will apprealatr aa 4pInIon room four de*
     partmsat as to whether the word *World War’ In
     gIgi    1939a oovers both World War I and World
           .
           " . . . .*

           Art1014 1939a. Veraon*                Annotatad Texar Oivll   Stat-
utsfi reads In part aa r0u0w8t
           %ootioa  1. That rroa and after the 4rr00t-
     iv4 date or this Aot    all Gountr Clo1Jrr DIatrIot
     Clorka,  and other otttolalrr in thkr Sta64 who are
     required to Issue any form or oertlfloate    or, any
     oopy 0r eopl4s 0r iastrumants aooo88arp as proor
     to establish any 01aIm or 4laf.m~ oi any as-rsnioe
     m4n or the Fodoral Ooyernment, ohall issue au&
     oertlfioate,  and lIkewi84 oortltlod   oopI4s 0r any
     iastrunmnt aeoeesary to prove aup faaot or estab-
     iiah any olalm or such 4x-84rvio4    w4a, rroe 0r any
Honorable Qoorge 0. Betts,    DIreotor,   -4   )


     aharg4 an4 ahall iaolude t&4 latabliahlng of 4om-
     penradon atatua,     and say other noo~aaa~         raot to
     be 4stablI8h.d    to aid md 88818t 8uOh OX-84niO4
     men in oomplbtiag the r4OOrd or auoh 8OlTiO4 when
     neoossary or required In the lstablI8hmont or olaIma
     a& neoesearg senior       status,     In either the World
     War, the Spanish-Amerloan War, or any other aotlrr
     aonloe,     where auoh arrrioe was’rmthrod., and where
     the person would,, 05 proper proof          De 4ntitlad tom
     oompensatlon, lnauranoe, or any oth4r term ot ad-
     justed aettleeant    iOr serviC4 rend4lud to th4 United       -
     Stetes coverrimat by auoh ox-aervloe~~iwar The
     County Clark,    DI4trIat Cl4I!k, of other 0rriadal8
     issuing 4uoh oertirioates         or 00rtma     40pi48 or
     instrumenta, &all not be llable~for           say settle-
     mont ror any aueh raduotlon,         sad the aamo aball
     not be oountod aa i448 oollboted and ohargeable to
     suoh 0rri0e    and shall torn no part or ,th4 mix5dmm
     r448 0f ~0h 0fri0h        Ail 0r th4 P~OV~SIOMor SBO-
     tloa 1 h4roor. ahall Inure to th4 hoIx8 at law or
     auoh 4x-aetioo     mm, where the proof 14 noo4asary
     to eatablfsh    the olalfn ammating through or uader
     swh emservice mm.
           "SeO. 2. lbson104     men, RS meant In this Act,
     ahall Inolude all thoaa persons r4oognIaed~by the
     United Statoa Gooernmnt aa b4Iag 4ntItlod to ad-
     justaent 4omp4nastlon, or other r0m or aottleraent
     ror serv104  la tlza or war.   Aots 1939, l&h Lo&,
     PO 329."
          Thti caption   or th4 aot reads as rollonrr
           "An Lot providing end dlreoting County .Clerirs,
     Distrlot Clerks and other oftloiala      to Isauo oer-
     tIrioet48 and orrtirlbd   ooplre or Instrumeate Ia
     their rekapeOtIV4 OfriO    to 4X-S4lViOO -0 Or the
     World Kar and the jpanish-Amerloan War where suoh
     04rtlrIoat4a and oopI4a or Inatrumants are a40480
     8ary to b4 used ror furthering   olalum and eatab-
     1IahIng proof of 4aoh 4X-S4lVi44    llltln to auoh Olaims
     ior oump4nsatIon or other olalma to b4 satabllahod,
     derlaing 4x-4erv t 08 mni rsp4alIng sll laws and
     parta or laws In eonfliot herawith; and deolaring
     eimrge50y.N

     .
Honorabls Georga 0. B4tt8, Diraotor,     Page 4


            Opinion lo. 014820 or this department, a oopy or
whloh has already been seat to you, 4oaatmea Artiola 1939a,
lup r a a-We quot4 rrom said opinion as foll4wbl

             *Artorcarefully oonsldering Artlolr 1939a,
     supra   in oouneotloa with tho oaptlon of th4 aot
           h3 It you ar4 reapoot~ull~ advised that it
     ii?Eo   opldon or this department that raid aot
     was *tended to apply only to ox-s4rVior mea of
     the Fiorld Yearand tha Spanish-Amerloan War,
           "41 OOM4OtiOIl with the f4T4goIZ@ WC) her4
     oarefully ocmsidered th4 *Servloemen~a Dependents
     Allowauoe Aot ot 1912’ (Chapter 443.26 Seaaloa~
     Pub110 Law 625077th Congress) and do not believe
     or think that such aot baa spy application to the
     questions under oonslderation.                .
             *Pou’are further
                            advised that the r448, oolleot-
     ed for the above xmntloaed ‘servlooa should be d4-
     posited In the orrio4rta salary fund as required by
     Seotloa 5 of Art1014 39120, Veraoa~a Annotated Cirll
     Statut4a.a
          Article 1939a, fupre, was anaoted by the Forty-
sixth L4gIslature and beoam err40tio4 April 27th 1939. Sao-
tlon 3 or the. aot repeals all 4onflIotIng laws ani parts US
laws and .%otIoa 4 deolares an emergenoy and provides that
the aot should tie&e erreot  rron, and after its, passage. Suoh
aot was 4neoted several months prior to Gsmanyta invasion
or Poland, lx. Saptember,, 1939, and was onRet& more than two
and om&alr pears prior to the satranoo of the United States
la the present World War.
          sp4oIfIo4lly answering your questlol: it is our opine
ion that the tsw *World War” es used In Art1014 1939a, V. A.
C. S. la 1Imlted to Xorld War I. It does not Inolude th4 pr4-
sent World War.
                                             V4ry    truly yours
                          --.~   _     ATTORNXY     OEXFSAL.   OF   ‘FEY&S




WJF: mp